Citation Nr: 0208728	
Decision Date: 07/30/02    Archive Date: 08/02/02

DOCKET NO.  00-14 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Montgomery, Alabama


THE ISSUE

Entitlement to an increase in a 10 percent rating for 
residuals of a gunshot wound to the right thigh.  

[The Board will later issue a separate decision on the issue 
of entitlement to service connection for post-traumatic 
stress disorder (PTSD).]


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and nephew


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from June 1944 to May 1946.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 RO rating decision which 
denied service connection for PTSD, and denied an increase in 
a 10 percent rating for service-connected residuals of a 
gunshot wound to the right thigh.  The veteran testified at a 
Board videoconference hearing in May 2002.

The present Board decision addresses the issue of an 
increased rating for a gunshot wound of the right thigh.  The 
Board is undertaking additional development as to the issue 
of service connection for PTSD, pursuant to the authority 
granted by 67 Fed.Reg. 3,099, 3,104 (Jan. 23, 2002)(to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When it is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  (67 Fed.Reg. 3,099, 3,105 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 20.903)).  After giving 
the notice and reviewing your response to the notice, the 
Board will prepare a separate decision addressing such issue.  

The Board also notes that in May 2001 the RO granted service 
connection (as secondary to the service-connected right thigh 
gunshot wound residuals) for a right knee replacement (rated 
30 percent) and a left knee replacement (rated 30 percent).  
The veteran was notified of this decision by a May 30, 2001 
RO letter.  While the case was at the RO, prior to being sent 
to the Board, the veteran did not file a notice of 
disagreement with the evaluations assigned for the right and 
left knee replacements, although the RO erroneously listed 
such issues in a May 2002 supplemental statement of the case.  
See Grantham v. Brown, 114 F.3d 1156 (1997).  At the May 20, 
2002 Board hearing, it was indicated that the veteran was 
filing a notice of disagreement with the evaluations assigned 
for the right and left knee replacements.  The transcript of 
the Board hearing may be considered a timely notice of 
disagreement with the evaluations assigned for the right and 
left knee replacements.  38 U.S.C.A. § 7105; Tomlin v. Brown, 
5 Vet.App. 355 (1993).  At the time of the future Board 
decision which addresses the issue of service connection for 
PTSD, the issues of evaluations assigned for the right and 
left knee replacements will be remanded to the RO in 
accordance with Manlincon v West, 12 Vet.App. 238 (1999).


FINDINGS OF FACT

The veteran's service-connected residuals of a gunshot wound 
to right thigh are manifested by moderately severe injury to 
Muscle Group XIV.  


CONCLUSION OF LAW

The criteria for a 30 percent rating for residuals of a 
gunshot wound to the right thigh have been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.73, Diagnostic Code 5314 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from June 1944 
to May 1946.  His service medical records indicate that in 
March 1945 he suffered a perforating gunshot wound to the 
right thigh.  March 1945 treatment records noted that the 
veteran suffered a moderate perforating gunshot (bullet) 
wound to the right thigh and was treated with debridement and 
suturing of the wounds.  He was returned to duty in May 1945.  
The May 1946 separation examination report included a 
notation that the veteran suffered a bullet wound of the 
right upper third of the thigh in 1945 and that he had a 2 
inch scar on the anterior lateral surface.  It was reported 
that he was in an evacuation hospital for 60 days.  The 
examination report noted that the veteran still had weakness 
of the quadriceps and that his motion was good.  It was noted 
that the veteran indicated that he had no complaints except 
that when he used his leg in flexion, he would have pain in 
the scar.  

The veteran underwent a VA surgical examination in March 
1950.  He reported that he got hit by a sniper's bullet in 
March 1945 which passed through the thigh muscles.  He 
indicated that the wound was cleansed and treated with 
penicillin at a hospital.  The examiner reported that 
examination of the scars showed that they were clean, smooth, 
perfectly healed, entirely moveable, and had no evidence of 
destruction of soft tissues or muscles immediately beneath on 
the mid-outer aspects of the right thigh.  The examiner 
reported that there was a longitudinal scar approximately 
three inches in length which was very narrow, and that 
internally opposite and some five inches distant, there was 
another three inch scar which was likewise longitudinally and 
in every respect with positive and good results.  The 
examiner indicated that there were no residuals to be 
determined about the scars.  The examiner stated that it was 
not known whether the femur was affected, but that there was 
no evidence of deformity, angulation, muscular atrophy, nerve 
involvement, or disturbance of sensation.  It was noted that 
the veteran did complain that the thigh muscles, particularly 
between the two scars would have pain and soreness on 
constant working.  The examiner stated that the findings were 
consistent with a normal recovery and no residuals were in 
evidence.  The examiner noted that measurements around the 
legs were taken at the knee, mid-thighs and upper thighs and 
were exactly comparable both right and left.  The diagnosis 
was a penetrating wound, entrance and exit scars, right 
thigh, with normal recovery and no apparent residuals.  

A March 1950 VA medical examination report indicated 
diagnoses including a penetrating wound, entrance and exit 
scars, right thigh, with normal recovery and no apparent 
residuals.  

In March 1950, service connection was granted for residuals 
of gunshot wound to the right thigh.  A 10 percent rating was 
assigned and has remained in effect.  

Medical records from many years after service show 
degenerative arthritis of the knees.  

Private medical records dated from 1998 to 1999 show that the 
veteran received treatment for bilateral knee disabilities 
and refer to the veteran's service-connected gunshot wound 
residuals.  A November 1998 report from C. W. Hartzog, M.D., 
noted that the veteran had a 10 plus year history of 
increasing pain and stiffness in both knees with limited 
ambulation capability.  Dr. Hartzog noted that the veteran 
had changes compatible with an old total knee replacement in 
August 1988 and a recent right total knee replacement in 
September 1998.  It was noted that X-rays confirmed severe 
bilateral post-traumatic arthritis of both knees prior to the 
knee replacement.  The diagnosis was status post operative 
total knee replacement, bilateral.  Dr. Hartzog indicated 
that the veteran had an estimated 40 percent impairment of 
both lower extremities secondary to the total knee 
replacements.  

A July 1999 statement from Dr. Hartzog noted that the veteran 
had been a patient since 1986 and that he had been seen for 
follow-up at intervals since that date, including for 
bilateral knee replacement arthroplasties for severe post-
traumatic degenerative arthritis.  Dr. Hartzog noted that the 
veteran had a history of a gunshot wound and subsequent 
infection involving the right thigh in 1945 and that such had 
undoubtedly contributed to the difficulties with both knees 
and objective evidence of muscular dysfunction in the right 
proximal thigh quad hamstrings yielding significant abductor 
muscular dysfunction and moderate to marked Trendelenburg 
gait yielding subjective length discrepancy signs.  Dr. 
Hartzog indicated that he believed that the veteran's war 
injury significantly contributed to the problems he had 
developed with both lower extremities and particularly those 
requiring knee replacement arthroplasty.  

An August 1999 statement from J. R. Wilborn, M.D., indicated 
that the veteran had major debility related to his legs, 
particularly his right leg.  It was noted that the veteran 
experienced a significant war injury in World War II and had 
some bone damage in the thigh.  Dr. Wilborn stated that over 
the years, the veteran had one leg shorter than the other and 
that he had limped for years.  Dr. Wilborn reported that the 
veteran recently had his right knee repaired and that he had 
complications related to such surgery which were exacerbated 
by his old war injury.  Dr. Wilborn commented that the 
veteran's debility was at least partially related to his 
orthopedic injury due tot he war injury.  

The veteran underwent a VA orthopedic examination in December 
1999.  It was noted that the veteran was injured by a sniper 
bullet in the "left" thigh and that his thigh had bothered 
him since that time.  The veteran reported that he received 
an artificial left knee in 1988 and a right one fifteen 
months ago.  He indicated that the right total knee 
replacement had not healed yet and that his body was 
rejecting the silicone.  It was reported that the veteran 
complained of pain, weakness, stiffness, swelling, heat and 
redness, instability, giving way, fatigability and lack of 
endurance.  The veteran denied locking and reported that the 
bullet sight was very touchy and tender.  The veteran 
reported that he had flare-ups with overuse and bad weather 
and that he used crutches and a cane when they were required.  
The examiner reported that there was slight objective 
evidence of painful motion and that there was no edema or 
effusion.  The examiner noted that there was some 
instability, weakness and tenderness, but no redness, heat or 
abnormal movement.  It was indicated that there was guarding 
of movement.  The examiner stated that the veteran had a very 
decrepit gait when using no cane or appliance.  The length of 
the right lower extremity, from the iliac spine to the medial 
malleolus, was 93 cm and on the left, it was 97 cm.  As to 
range of motion, flexion of the right knee was 113 degrees 
and extension was -6 degrees.  There was a 4.5-cm scar of the 
right lateral thigh and a 5-cm wound of exit on the anterior 
right thigh.  It was noted that the right knee was swollen 
and that there was a 20-cm scar of the right knee.  The 
examiner indicated that both knees were moderately unstable.  
The diagnosis was bilateral artificial knee replacement with 
loss of function due to pain and imminent rejection of the 
right prosthesis.  

The veteran also underwent a VA muscles examination in 
December 1999.  The examiner reported that there was no 
tissue loss and that the scar formation was given pursuant to 
the December 1999 VA orthopedic examination.  The examiner 
indicated that there were no adhesions or tendon damage.  The 
veteran reported that the bullet clipped the bone, but that 
there was no fracture of the femur.  The examiner noted that 
the muscle groups penetrated were the vastus lateralis and 
intermedius on the right.  The examiner reported that there 
was no muscle herniation and no loss of muscle function.  The 
diagnosis was gunshot wound of the right thigh with 4 cm 
shortening on and loss of function due to pain.  

In May 2001, the RO granted service connection (as secondary 
to the service-connected right thigh gunshot wound residuals) 
for a right knee replacement (rated 30 percent) and a left 
knee replacement (rated 30 percent).

A June 2001 statement from Dr. Wilborn essentially restated 
the August 1999 statement noted above.  A June 2001 statement 
from Dr. Hartzog indicated that the veteran was struck by a 
bullet through the leg in 1945.  Dr. Hartzog stated that as a 
result, the veteran had progressive difficulty with his right 
lower extremity leading ultimately to a total knee 
replacement arthroplasty on the right several years ago.  Dr. 
Hartzog reported that the veteran continued to have some 
element of dysfunction in the lower extremity and in his 
other knee as well, all of which he thought could be directly 
traced to the war injury.  

At the May 2002 hearing on appeal, the veteran testified that 
when he suffered the gunshot wound to his right leg, the 
bullet hit the bone and then went out the front part of the 
right leg or right thigh muscle.  He stated that he had 
periods when the scar was infected.  The veteran reported 
that he was hospitalized for 90 days after the injury.  He 
also indicated that he had problems because of his gunshot 
wound to the right leg.  The veteran further stated that his 
right leg was an inch and a quarter shorter than his left 
leg.  

II.  Analysis

Through correspondence, the rating decision, the statement of 
the case, and the supplemental statement of the case, the 
veteran has been informed of the evidence necessary to 
substantiate his claim for an increase in a 10 percent rating 
for residuals of a gunshot wound of the right thigh.  VA 
examinations have been provided, and pertinent medical 
records obtained.  The Board finds that the notice and duty 
to assist provisions of the Veterans Claims Assistance Act of 
2000, and the related VA regulation, have been satisfied.  38 
U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).  

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet.App. 589 (1991).  However, in a claim for increased 
rating, the most recent evidence is generally the most 
relevant, as the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet.App. 55 (1994).  

Under 38 C.F.R. § 4.73, Diagnostic Code 5314, for rating 
injury to muscle group (MG) XIV, it is noted the muscles 
function to provide extension of the knee, simultaneous 
flexion of the hip and flexion of the knee, tension of fascia 
lata and iliotibial (Maissat's) band acting with MG XVII [of 
the pelvic girdle] in postural support of the body, and 
acting with hamstrings in synchronizing the hip and knee.  
These anterior thigh group muscles are the sartorius, rectus 
femoris, vastus externus, vastus intermedius, vastus 
internus, and tensor vaginae femoris.  A moderate disability 
warrants a 10 percent rating, a moderately severe disability 
warrants a 30 percent rating, and a severe disability 
warrants a 40 percent rating.  

The veteran's service-connected residuals of a gunshot wound 
to the right thigh are currently evaluated as 10 percent 
disabling, indicating moderate disability under Diagnostic 
Code 5314.  In order for a higher rating of 30 percent to be 
assigned, there must be moderately severe injury to MG XIV.  
38 C.F.R. § 4.73, Diagnostic Code 5314.  

The factors to be considered in evaluating residuals of 
gunshot wounds are listed in 38 C.F.R. § 4.56.  Information 
in this regulation provides guidance only and is to be 
considered with all other factors in the individual case.  
Robertson v. Brown, 5 Vet.App. 70 (1993).  

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. 
§ 4.56(c).

The type of injury in "moderate" disability of muscles 
involves through and through or deep penetrating wound of 
short track from a single bullet, small shell or shrapnel 
fragment, without explosive effect of high velocity missile, 
residuals of debridement, or prolonged infection.  History 
and complaint include service department record or other 
evidence of in-service treatment for the wound; record of 
consistent complaint of one or more of the cardinal signs and 
symptoms of muscle disability, particularly lowered threshold 
of fatigue after average use, affecting the particular 
functions controlled by the injured muscles.  Objective 
findings include entrance and (if present) exit scars, small 
or linear, indicating short track of missile through muscle 
tissue.  Some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.  
38 C.F.R. § 4.56.

The type of injury in "moderately severe" disability of 
muscles involves through and through or deep penetrating 
wound by small high velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  History and 
complaint include service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound; record of consistent complaint of cardinal signs 
and symptoms of muscle disability; and, if present, evidence 
of inability to keep up with work requirements.  Objective 
findings inlclude entrance and (if present) exit scars 
indicating track of missile through one or more muscle 
groups; indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side; tests of strength and endurance 
compared with sound side demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56

The recent medical evidence, including private medical 
statements and VA examinations, indicate some worsening of 
the residuals of the right thigh gunshot wound residuals of 
MG XIV.  There are findings of increased weakness of the 
right thigh, as well as tenderness about the wound area.  
There is no credible medical evidence that the femur was 
actually damaged from the wound, or that right leg shortening 
is due to the wound; the veteran is separately service-
connected and compensated for a right knee replacement.  
While the historical medical evidence might be viewed as 
indicating a "moderate" right thigh muscle injury (in fact it 
was termed moderate in service), it may also be viewed as 
indicating "moderately severe" right thigh muscle injury.  
The Board will now classify the right thigh gunshot wound 
residuals of MG XIV as "moderately severe" based not just on 
historical evidence but on the increased symptoms shown in 
the recent medical evidence.  

It follows that an increased rating of 30 percent is 
warranted under Code 5314 for right thigh gunshot wound 
residuals of MG XIV.  The Board realizes that most of the 
veteran's right lower extremity symptoms are due to a right 
knee replacement which is separately service-connected and 
compensated, and that a higher 30 percent evaluation for 
right thigh gunshot wound residuals of MG XIV comes close to 
rating the same impairment twice and thus violating the rule 
against pyramiding ratings (38 C.F.R. § 4.14).  Nonetheless, 
with application of the benefit-of-the-doubt rule 
(38 U.S.C.A. § 5107(b)), the Board finds no pyramiding 
violation in the present case and grants an increased 30 
percent rating for the right thigh gunshot wound residuals of 
MG XIV.






ORDER

An increased rating of 30 percent for residuals of a gunshot 
wound to the right thigh is granted.  



		
	L. W. Tobin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

